Title: To Benjamin Franklin from Leonard Lafitte, 11 March 1780
From: Lafitte, Leonard
To: Franklin, Benjamin


Monsieur
à Bordeaux Le 11e. Mars 1780.
Enhardi par L’accueil honnête et gracieux que vous m’avez fait L’année derniere chez vous, ainsi que vos marques de bonté particuliere, j’ose prendre La liberté de m’adresser à vous à l’occasion d’une Lettre que mon frere Jean Lafitte Cadet et mon associé dans Le Commerce a reçue de Mrs. Jean et Mathias halsted Négociants de La Jersey actuellement rèsidents à Philadelphie, par laquelle ils Lui annoncent L’Envoi de Six Lettres de Change tirées Sur Les Commissionnaires du Congré résidents à Paris dont la notte est ciJointe. Les quelles nous n’avons point reçues quoiqu’on nous Les ait envoyé par Triplicata; C’est pourquoi j’ai L’honneur Monsieur, de vous prier ne Connoissant point à Paris des Caissiers du Congré, de vouloir prendre des informations pour raison de ces Lettres de Change et Savoir Si on ne Les auroit point présentées pour en demander le paiement, ce qui ne pourroit être que par des ennemis du Congré qui les auroient trouvées dans les vaisseaux pris. Veuillez Monsieur Je vous Supplie me faire part le plutôt possible de Ce que vous pourrez en apprendre, afin que nous puissions faire réponse à nos amis, prèsumant par les mouvemens actuels que nous ne tarderons point d’avoir de bonnes occasions pour ecrire dans Le Continant.
Mr. Brillon à qui j’avois adressé une petite Relation de La fête donnée par le Commerce de Bordeaux à l’occasion de lheureux retour de Mr. Le Comte D’Estaing, pour vous La Communiquer, m’a appris par Sa Lettre du 24 Janvier dernier que vous etiez retenû chez vous par un gros Rhume; Je Souhaite que vous en Soyez entierement delivré et que vous jouissiez de la meilleure Santé.
J’ai L’honneur d’Etre avec Respect Monsieur Votre très humble & Très obèissant Serviteur
Leonard L Lafitte

Oserai-je vous prier, Monsieur, de vouloir faire agréer mes hommages à Monsieur votre petit fils qui Comme vous m’a Comblé dhonnêteté et dont je conserve toujours Le doux Souvenir & La plus Sincere reconnoissance./.
Monsieur francklin

 
Notations in different hands: Lafitte Bordeaux le 11 Mars 1780 / Ansd. 20 Mar 80
